ROBERT P. SMITH, Jr., Judge.
Considering that the employment application inquiry, “list any physical defects,” could reasonably have been interpreted by the applicant to inquire about “defects” existing and symptomatic at the time of the inquiry, a negative answer, in spite of the applicant’s possible knowledge of an abnormal back x-ray taken several years earlier, is not necessarily to be interpreted as a false application for employment, defeating workers’ compensation benefits. Seen in this light, the deputy commissioner’s order is supported by substantial competent evidence, and it is
AFFIRMED.
SHIVERS, J., and WOODROW M. MELVIN, (Retired) Associate Judge, concur.